DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of the invention of the particular species that are:  CNVR376.1 (i.e.:  chr1:157,134,152-157,136,674 from Table 2; CND_01 in Table 3); transplanted tissue that is a kidney; and a sample type that is blood plasma in the reply filed on 06/23/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.

Claim Objections
Claim 23 is objected to because of the following informalities:  line 3 of the claim recites the phrase “not the recipients wherein”, where the phrase “not the recipient’s wherein” is likely intended.  Appropriate correction is required.

Claim Rejection - Improper Markush Grouping
Claims 15 and 27 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use. See MPEP § 803.02.
Here each distinct element is considered to be a method comprising analysis of a different CND polymorphism from those provided in Table 2, as recited in each of claims 15 and 27.
The recited alternative elements do not share a single structural similarity, as each method relies on detection of a different deleted sequence (e.g.: distinct polynucleotide sequence content and contexts that are located in different regions of the genome).  Each polynucleotide has a different chemical structure in that it consists of a different nucleotide sequence.  Each polynucleotide has a different biological activity in that it has a different specificity of hybridization may be related to a distinct protein having a different biological activity and effect.  Thus, the different CNDs do not share a single structural similarity or biological activity. The only structural similarity present is that all of the polynucleotides are nucleic acids.
The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of have a deleted content that is suitable for detection of donor-derived DNA. Accordingly, while the CNDs are asserted to have the property of being associated with the presence of donor DNA in a transplant recipient, they do not share a single structural similarity essential to this activity.  Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a biomarker for detection of donor derived nucleic acids is particular to each different CND sequence based on the specific sequence context and content of the deletion and not based on some particular common structural feature shared among the different deletions.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular CNDs recited in the claims are associated with the presence of donor derived DNA.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-15, 24, 26 and 27 are unclear over recitation of the limitation that encompasses the donor being nullisomic (as recited in claims 12 and 24) for a CNV that is screened for its presence or absence to establish or monitor the status of a transplanted tissue.  Where nullisomic typically refer to a genetic condition involving the lack of both the normal chromosomal pairs for a species, it is unclear how a method is intended to detect something that is missing from the donor, where the specification teaches that the presence of donor-derived nucleic acids is indicative of graft tissue pathology.  The claims thus appear to require the analysis of something that does not exist.
Claims 15 and 27 are each unclear over recitation of the phrase “set forth in Table 2”.  MPEP 2173.05(s) provides:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.

In the instant case the claims can be amended to recite the particular CNV that is CNVR376.1, as consonant with the Election.
	Claim 27 is unclear over recitation of the phrase “the CND site is selected from”, because there is no antecedent basis for any “CND site”.  Claim 27 depends from claim 23, which recites CNV sites, but such a recitation is not basis for the CND sites of the rejected claim.  Claim 27 may be made more clear in this regard if amended to depend form claim 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 12-16, and 19-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas and natural phenomena.  This judicial exception is not integrated into a practical application as detailed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong 1. Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite detecting CNDs that are indicative of the presence of donor-derived nucleic acids and indicative of cellular damage of transplanted material the claims in light of the specification are directed to an asserted correlation between the presence of donor-derived DNA and the damage of the donated tissue, such a correlation is a natural phenomenon.  Furthermore, deducing that damage is, present, or at an acceptable level is an abstract idea, correlating data and information to reach a conclusion.

Step 2A, prong 2. The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require any particular practical steps related to the CNV detection (as recited in the steps of the claims), such as initiating a particular anti-rejection therapy.  It is noted that while claim 23 recites “wherein if donor nucleic acids are detected, the recipient is subjected to immunosuppression therapy or if the patient is on immunosuppression therapy, the therapy is altered” such a recitation is not sufficient to be considered a required integration of the judicial exception into a practical application.  The “immunosuppression therapy” of the phrase is conditionally dependent upon “if donor nucleic acids are detected”, but there is no required practical steps in which the donor nucleic acids are in fact present and detected.  And the breadth of “the therapy is altered” would encompass cessation of a therapy, which would require no further practical step.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No - The claims recite only steps of detecting allele content in a sample, which was routine and conventional in the related art.  Li et al (2005) (cited on the IDS of 05/11/2020) teaches the detection of donor-specific cell free nucleic acids in in renal transplant recipients, and the prior art teaches the detection of copy number variations including nullisomy at the same CNVR 376.1 as consonant with the election (Conrad et al (2010) (supplementary Tables 1 and 2) cited on the IDS of 05/11/2020).

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the steps of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.
So even where a practical step of the claim may require collecting CND data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23, 25, 28 and 30 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Moreira et al (2009) (cited on the IDS of 05/11/2020).
Relevant to rejected claims 23, 25, 28 and 30, Moreira et al teaches monitoring blood plasma samples from a kidney transplant recipient and detecting the presence of donor derived nucleic acids in the sample using a PCR-based method of amplicon detection (e.g.: p.1959 – Materials and Methods; Fig. 4).  Moreira et al teaches the immunosuppression treatment of rejection (e.g.: p.1963 — top tight col) upon the indication of transplant rejection, and decreasing amount of donor derived nucleic acids after treatment (e.g.:  p.1958 – Results).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 12-16, 20-28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreira et al (2009) (cited on the IDS of 05/11/2020) in view of Li et al (2005) (cited on the IDS of 05/11/2020) and Conrad et al (2010) (cited on the IDS of 05/11/2020).
Relevant to rejected claims 9, 13, 16, 20-23, 25, 28 and 30, Moreira et al teaches monitoring blood plasma samples from a kidney transplant recipient and detecting the presence of donor derived nucleic acids in the sample using a PCR-based method of amplicon detection (e.g.: p.1959 – Materials and Methods; Fig. 4).  Moreira et al teaches the immunosuppression treatment of rejection (e.g.: p.1963 — top tight col) upon the indication of transplant rejection, and decreasing amount of donor derived nucleic acids after treatment (e.g.:  p.1958 – Results).
Moreira et al does not specifically provide for the analysis of copy number variations (relevant to claims 9 and 24), or in particular deletions (CND) relevant to claims 14 and 26, or particular CND polymorphisms (relevant to claims 15 and 27), and polymorphism comprising nullisomic copy number deletions (CND) (claims 12 and 24).  However, the detection of donor derived nucleic acids in a transplant recipient using polymorphic DNA sequences, and the polymorphic nature of CNVR 376.1 were known in the art at the time the invention was made.
Li et al teaches the detection of donor derived cell free nucleic acid in biological samples from renal transplant recipients.  The reference teaches that detection of the donor origin of nucleic acids is made on the basis of the detection of alleles in the biological sample of polymorphic DNA sequences that are found in the genome of the transplant donor, but are not found in the genome of the transplant recipient (e.g.:  Table 1) (relevant in particular to the rejection of claim 12 and 24).
Conrad et al teaches the discovery and genotyping of polymorphic copy number variants in the human genome.  Relevant to the rejected claims, Conrad et al provides CNVR 376.1 (relevant in particular to chromosome 1, nucleotides 157,134,152 - 157,136,674, provided in Table 2 as recited in claims 15 and 27) which are polymorphic CNDs (relevant to the recitation in claim 14 and 26) (e.g.:  Supplementary Tables 1 and 2), which are represented by copy number gains and deletions, including nullisomic variants, in the population of human genomes; and teaches detection of CNV polymorphisms using a TaqMan assay which comprises amplification (e.g.:  Supplementary methods).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have performed the detection of donor derived cell free nucleic acid as taught by Moreira et al by the detection of polymorphic copy number variations, as taught by Conrad et al.  The skilled artisan would have been motivated to detect CNV based on the teachings of Conrad et al that such variations, and in particular deletions, can be efficiently detected in human genomic samples using hybridization techniques, and that such structural variations account for most bases that vary among human genomes.  The skilled artisan would have a reasonable expectation of success because Li et al teaches that polymorphic variations can accurately identify the donor or recipient origin of cell free nucleic acid in a sample from a transplant recipient, and thus the skilled artisan would recognize that detecting any known CNV would be the simple substation of one known element for another with predictable results.  Thus based on the teachings of the cited prior art, the skilled artisan would recognize that detection of donor derived circulating nucleic acids are indicative of rejection, and that detection of polymorphic content that is present in particular alleles in the donor tissue represents an effective methods of particularly detecting donor derived circulating nucleic acids.

Claim 19 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreira et al (2009) in view of Li et al (2005) and Conrad et al (2010), as applied to claims 9, 12-16, 20-28 and 30, and further in view of Ciurea et al (2009) (as cited on the IDS of 05/11/2020)
Moreira et al in view of Li et al and Conrad et al renders obvious methods of detecting copy number deletions (CND), including CNVR 376.1(chromosome 1, nucleotides 157,134,152 - 157,136,674) by amplification of the CND locus in donor-derived nucleic acids in a blood samples from a transplant recipient.  Moreira et al in view of Li et al and Conrad et al does not particularly teach a recipient with transplanted tissue that is stem cells.  However the transplantation of stem cells, and detecting damage/rejection of the transplanted stem cell was known in the prior art.
Ciurea et al teaches the transplantation of haploidentical stem-cells into a recipient, and the detection of graft rejection (e.g.:  p.1020 – Methods; p.1022 – Discussion).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have performed the detection of donor derived cell free nucleic acid as rendered obvious by Moreira et al in view of Li et al and Conrad et al using a cell free circulatory nucleic acid sample from a stem cell transplant recipient, as provided by Ciurea et al.  The skilled artisan would be motivated to perform the analysis of Moreira et al in view of Li et al and Conrad et al on a sample from a stem cell transplant recipient based on the express teachings of Ciurea et al that primary graft failure in an issue in subjects with such transplanted tissue, especially patients with unmodified marrow from a mismatched donor.  

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634